DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 4, 2020 has been entered.
 
Status of Claims
This Office Action is in response to the Request for Continued Examination filed December 4, 2020. Claims 1 through 20 are presently pending and are presented for examination. 	

Response to Amendments
In response to Applicant’s amendments submitted December 4, 2020, Examiner maintains the 35 U.S.C. 112(f) interpretations; and maintains the prior art rejections. 

Response to Arguments
Applicant's arguments filed December 4, 2020 have been fully considered but they are not persuasive.

Applicant argues that Coleman does not explicitly teach a sensitivity control system that automatically identifies a sensitivity value that sets a sensitivity of the header position control system in responding to the header position error, based on the header position error and the stability parameter signal, and provides a sensitivity signal, indicative of the sensitivity value, to the header position control system, the header position control system performing the closed loop control of the header position actuator with the sensitivity value indicated by the sensitivity signal as recited by claim 1; see Response at p. 8. More specifically, Applicant argues that “Coleman fails to teach or suggest a sensitivity control system that automatically identifies a sensitivity value that sets a sensitivity of the header position control system in responding to the header position error, based on the header position error and the stability parameter signal”; see Response at p. 8-9. Examiner disagrees. 
As explained in the previous action, Coleman discloses that the header position error is automatically obtained, and the header height signal (i.e., sensitivity value) is an automatic clearance signal (which includes height error information and cyclically resets the sensitivity of the header for the system to respond to) which is then used to automatically control the header position by sending a raise/lower signal (i.e., stability parameter signal) in the opposite direction of the height error (i.e., header position error); see at least Col. 3, Ln. 5-28. For at least these reasons, Examiner is unpersuaded by Applicant’s arguments and maintains the rejections.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “paragraphs In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner notes that the Applicant’s arguments regarding the age of the prior art and the differences between the prior art and the present application are irrelevant in determining the scope of the claims and whether the art applies to the present drafted claims. Therefore, Examiner is unpersuaded by Applicant’s Arguments and maintains the rejections.

The remaining arguments are the same or similar to those addressed above and are unpersuasive for at least those reasons described above and below.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
parameter processing logic… in claim 3 and in claim 5. Structure for this limitation may be found in Fig. 2, Fig. 3, and [0034]. 
sensitivity identifying logic… in claim 4. Structure for this limitation may be found in Fig. 2, Fig. 3, and [0034].
height control logic… in claim 7 and in claim 20. Structure for this limitation may be found in Fig. 2, Fig. 3, and [0034].
tilt control logic… in claim 9. Structure for this limitation may be found in Fig. 2, Fig. 3, and [0034].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 4,136,508 (hereinafter, “Coleman”; previously of record).

Regarding claim 1, Coleman discloses a control system for controlling an agricultural harvesting machine (see at least Fig. 1 and Col. 2, Ln. 31-37; the combine is a type of agricultural harvesting machine), comprising: 
a header position sensor that senses a position variable indicative of a position of a header on the agricultural harvesting machine relative to a surface over which the agricultural harvesting machine travels and generates a sensed position signal indicative of the sensed position variable (see at least Col. 3, Ln. 5-28; see also the arguments above); 
a header position control system that receives a position setpoint value indicative of a commanded header position and the sensed position signal and performs closed loop control of a header position actuator, that moves the header to different positions relative to the surface, based on a header position error indicated by the position setpoint value and the sensed position variable (see at least Col. 3, Ln. 5-28; the null level is equivalent to the setpoint value; see also the arguments above); 
a stability parameter sensor that senses a stability parameter indicative of a physical stability of the agricultural harvesting machine and generates a stability parameter signal indicative of the sensed stability parameter (see at least Fig. 3 and Col. 5, Ln. 50-Col. 6, Ln. 24; the potentiometer is a stability parameter sensor and that sensed information is used to generate a stability parameter; see also the arguments above); and 
a sensitivity control system that automatically identifies a sensitivity value that sets a sensitivity of the header position control system in responding to the header position error, based on the header position error and the stability parameter signal, and provides a sensitivity signal, indicative of the sensitivity value, to the header position control system (see at least Fig. 3, Col. 3, Ln. 5-28, and Col. 5, Ln. 50-Col. 6, Ln. 24; the potentiometer is a stability parameter sensor and that sensed information is used to generate a stability parameter which is then used to indicate a sensitivity level. Additionally, the header position error is automatically obtained, and the header height signal (i.e., sensitivity value) is an automatic clearance signal (which includes height error information and cyclically resets the sensitivity of the header for the system to respond to) which is then used to automatically control the header position by sending a raise/lower signal in the opposite direction of the height error (i.e., header error)), the header position control system performing the closed loop control of the header position actuator with the sensitivity value indicated by the sensitivity signal (see at least Col. 3, Ln. 5-28; the header position is controlled based on the delta error (i.e., sensitivity signal) from the null value (i.e., setpoint); see also the arguments above).

Regarding claim 2, Coleman discloses all of the limitations of claim 1. Additionally, Coleman discloses wherein the stability parameter sensor comprises: 
a header motion sensor configured to sense motion of the header that is indicative of the physical stability of the agricultural harvesting machine (see at least Fig. 3 and Col. 5, Ln. 50-Col. 6, Ln. 24; the potentiometer is a stability parameter sensor and that sensed information is used to generate a stability parameter which is then used to indicate a sensitivity level. Part of the sensed information includes an amplitude of the physical movement of the harvesting machine which is indicative of the physical stability of the harvesting machine; see also the arguments above).

Regarding claim 3, Coleman discloses all of the limitations of claim 2. Additionally, Coleman discloses wherein the sensitivity control system comprises: 
parameter processing logic configured to generate, based on the stability parameter signal, a frequency domain representation of the sensed motion of the header (see at least Col. 6, Ln. 27-55; the height sensor senses the motion of the header and generates a frequency indicator of the motion of the header; see also the arguments above).

Regarding claim 4, Coleman discloses all of the limitations of claim 3. Additionally, Coleman discloses wherein the sensitivity control system comprises: 
sensitivity identifying logic configured to identify the sensitivity value based on the frequency domain representation of the sensed motion of the header and the header position error (see at least Fig. 3, Col. 3, Ln. 5-28, Col. 5, Ln. 50-Col. 6, Ln. 24, and Col. 6, Ln. 27-55; the potentiometer is a stability parameter sensor and that sensed information is used to generate a stability parameter which is then used to indicate a sensitivity level. In addition, the height sensor 

Regarding claim 5, Coleman discloses all of the limitations of claim 4. Additionally, Coleman discloses wherein the parameter processing logic is configured to generate the frequency domain representation of the sensed motion of the header as a ratio of a maximum frequency domain amplitude in a high frequency range and a maximum frequency domain amplitude in a low frequency range that is lower than the high frequency range (see at least Col. 3, Ln. 5-28; the proportionality between the maximum and minimum domain amplitudes for the sensed motion of the header is equivalent to a ratio between the two; see also the arguments above).

Regarding claim 6, Coleman discloses all of the limitations of claim 1. Additionally, Coleman discloses wherein the header position sensor senses, as the position variable, a height variable indicative of a header height relative to the surface over which the agricultural harvesting machine is traveling (see at least Col. 4, Ln. 45-60; the header position indicates the header height relative to the ground (i.e., surface) which it is traveling over; see also the arguments above).

Regarding claim 7, Coleman discloses all of the limitations of claim 6. Additionally, Coleman discloses wherein the header position actuator comprises a header height actuator that is actuated to control the header height relative to the surface and wherein the header position control system comprises: 
height control logic configured to perform closed loop header height control to control the header height actuator with the sensitivity value indicated by the sensitivity signal (see at least Col. 4, Ln. 45-60 and Col. 6, Ln. 59-Col. 7, Ln. 35; the header position indicates the header height relative to the ground (i.e., surface) which it is traveling over and the closed loop header height control is accomplished via actuators, the logic of which includes the delta error (i.e., sensitivity signal); see also the arguments above).

Regarding claim 8, Coleman discloses all of the limitations of claim 1. Additionally, Coleman discloses wherein the header position sensor senses, as the position variable, a tilt variable indicative of a header roll angle relative to a longitudinal axis of the agricultural machine (see at least Col. 4, Ln. 55-60; the sensor assembly rotates the fingers of the rock shaft of the header via actuators; see also the arguments above).

Regarding claim 9, Coleman discloses all of the limitations of claim 8. Additionally, Coleman discloses wherein the header position actuator comprises a header tilt actuator that is actuated to control the header roll angle (see at least Col. 4, Ln. 55-60; the sensor assembly rotates the fingers of the rock shaft of the header via actuators; see also the arguments above) and wherein the header position control system comprises: 
tilt control logic configured to perform closed loop header tilt control to control the header tilt actuator with the sensitivity value indicated by the sensitivity signal (see at least Col. 5, Ln. 23-Ln. 49; the rock shaft is controlled via a program using the sensitivity signal; see also the arguments above).

Regarding claim 10, Coleman discloses all of the limitations of claim 2. Additionally, Coleman discloses wherein the header motion sensor comprises: 
a movement sensor configured to identify bouncing movement of the agricultural harvesting machine and to generate the stability parameter based on the identified bouncing movement (see at least Fig. 3 and Col. 5, Ln. 50-Col. 6, Ln. 24; the potentiometer is a stability parameter sensor and that sensed information is used to generate a stability parameter which also indicates bounce/movement of the header; see also the arguments above).

Regarding claim 11, Coleman discloses a method of controlling an agricultural harvesting machine (see at least Fig. 1 and Col. 2, Ln. 31-37; the combine is a type of agricultural harvesting machine; see also the arguments above), comprising: 
sensing a position variable indicative of a position of a header on the agricultural harvesting machine relative to a surface over which the agricultural harvesting machine travels (see at least Col. 3, Ln. 5-28; see also the arguments above); 
generating a sensed position signal indicative of the sensed position variable; detecting a position setpoint value indicative of a commanded header position; 
performing, with a header position control system, closed loop control of a header position actuator, that moves the header to different positions relative to the surface, based on a header position error indicated by the position setpoint value and the sensed position variable(see at least Col. 3, Ln. 5-28; the null level is equivalent to the setpoint value; see also the arguments above); 
sensing a stability parameter indicative of a physical stability of the agricultural harvesting machine (see at least Fig. 3 and Col. 5, Ln. 50-Col. 6, Ln. 24; the potentiometer is a stability parameter sensor and that sensed information is used to generate a stability parameter; see also the arguments above); 
generating a stability parameter signal indicative of the sensed stability parameter (see at least Fig. 3 and Col. 5, Ln. 50-Col. 6, Ln. 24; the potentiometer is a stability parameter sensor and that sensed information is used to generate a stability parameter which is then used to indicate a sensitivity level; see also the arguments above); 
automatically identifying a sensitivity value that sets a sensitivity of the closed loop control by header position control system in responding to the header position error, based on the stability parameter signal and the header position error (see at least Fig. 3, Col. 3, Ln. 5-28,  and Col. 5, Ln. 50-Col. 6, Ln. 24; the potentiometer is a stability parameter sensor and that sensed information is used to generate a stability parameter which is then used to indicate a sensitivity level and used for closed loop control for the header. Additionally, the header position error is automatically obtained, and the header height signal (i.e., sensitivity value) is an automatic clearance signal (which includes height error information and cyclically resets the sensitivity of the header for the system to respond to) which is then used to automatically control the header position by sending a raise/lower signal in the opposite direction of the height error (i.e., header error)); and 
providing a sensitivity signal, indicative of the sensitivity value, to the header position control system, the header position control system performing the closed loop control of the header position actuator with the sensitivity value indicated by the sensitivity signal (see at least Col. 3, Ln. 5-28; the header position is controlled based on the delta error (i.e., sensitivity signal) from the null value (i.e., setpoint) ; see also the arguments above).

Regarding claim 12, Coleman discloses all of the limitations of claim 11. Additionally, Coleman discloses wherein sensing a stability parameter comprises: 
sensing motion of the header that is indicative of the physical stability of the agricultural harvesting machine (see at least Fig. 3 and Col. 5, Ln. 50-Col. 6, Ln. 24; the potentiometer is a stability parameter sensor and that sensed information is used to generate a stability parameter which is then used to indicate a sensitivity level. Part of the sensed information includes an amplitude of the physical movement of the harvesting machine which is indicative of the physical stability of the harvesting machine; see also the arguments above).

Regarding claim 13, Coleman discloses all of the limitations of claim 12. Additionally, Coleman discloses wherein identifying a sensitivity value comprises: 
generating, based on the stability parameter signal, a frequency domain representation of the sensed motion of the header (see at least Col. 6, Ln. 27-55; the height sensor senses the motion of the header and generates a frequency indicator of the motion of the header; see also the arguments above); and 
identifying the sensitivity value based on the frequency domain representation of the sensed motion of the header and the header position error (see at least Fig. 3, Col. 3, Ln. 5-28, Col. 5, Ln. 50-Col. 6, Ln. 24, and Col. 6, Ln. 27-55; the potentiometer is a stability parameter sensor and that sensed information is used to generate a stability parameter which is then used to indicate a sensitivity level. In addition, the height sensor senses the motion of the header and generates a frequency indicator of the motion of the header which represents the sensed motion of the header & indicates the header position error; see also the arguments above).

Regarding claim 14, Coleman discloses all of the limitations of claim 13. Additionally, Coleman discloses wherein generating a frequency domain representation comprises: 
generating the frequency domain representation of the sensed motion of the header as a ratio of a maximum frequency domain amplitude in a high frequency range and a maximum frequency domain amplitude in a low frequency range that is lower than the high frequency range (see at least Col. 3, Ln. 5-28; the proportionality between the maximum and minimum domain amplitudes for the sensed motion of the header is equivalent to a ratio between the two; see also the arguments above).

Regarding claim 15, Coleman discloses all of the limitations of claim 11. Additionally, Coleman discloses wherein the header position actuator comprises a header height actuator that is actuated to control the header height relative to the surface and wherein sensing a position variable comprises: 
sensing a height variable indicative of a header height relative to the surface over which it is traveling (see at least Col. 4, Ln. 45-60; the header position indicates the header height relative to the ground (i.e., surface) which it is traveling over; see also the arguments above), wherein performing closed loop control comprises performing closed loop header height control to control the header height actuator with the sensitivity value indicated by the sensitivity signal (see at least Col. 4, Ln. 45-60 and Col. 6, Ln. 59-Col. 7, Ln. 35; the header position indicates the header height relative to the ground (i.e., surface) which it is traveling over and the closed loop header height control is accomplished via actuators, the logic of which includes the delta error (i.e., sensitivity signal); see also the arguments above).

Regarding claim 16, Coleman discloses all of the limitations of claim 11. Additionally, Coleman discloses wherein the header position actuator comprises a header tilt actuator that is actuated to control the header roll angle and wherein sensing a position variable comprises: 
sensing a tilt variable indicative of a header roll angle relative to a longitudinal axis of the agricultural machine (see at least Col. 4, Ln. 55-60; the sensor assembly rotates the fingers of the rock shaft of the header via actuators; see also the arguments above), wherein performing closed loop control comprises performing closed loop header tilt control to control the header tilt actuator with the sensitivity value indicated by the sensitivity signal (see at least Col. 5, Ln. 23-Ln. 49; the rock shaft is controlled via a program using the sensitivity signal; see also the arguments above).

Regarding claim 17, Coleman discloses all of the limitations of claim 12. Additionally, Coleman discloses wherein sensing motion of the header comprises: 
sensing bouncing movement of the agricultural harvesting machine (see at least Fig. 3 and Col. 5, Ln. 50-Col. 6, Ln. 24; the potentiometer is a stability parameter sensor and that sensed information is used to generate a stability parameter which also indicates bounce/movement of the header; see also the arguments above).

Regarding claim 18, Coleman discloses a self-propelled agricultural harvesting machine (see at least Fig. 1 and Col. 2, Ln. 31-37; the combine is a type of agricultural harvesting machine; see also the arguments above), comprising: 
a power source (see at least Fig. 1 and Col. 2, Ln. 31-37; see also the arguments above); 
a frame (see at least Fig. 1 and Col. 2, Ln. 31-37; see also the arguments above); 
a set of ground engaging elements driven by the power source to propel the agricultural harvesting machine over a surface (see at least Fig. 1 and Col. 2, Ln. 31-37; see also the arguments above); 
a header, movably coupled to the frame, that engages crop and cuts harvested material for processing by the agricultural harvesting machine (see at least Fig. 1 and Col. 2, Ln. 31-37; see also the arguments above); 
a header position actuator coupled to the header to drive movement of the header to different positions relative to the surface over which the agricultural harvesting machine travels (see at least Col. 3, Ln. 5-28; see also the arguments above); 
a header position sensor that senses a position variable indicative of a position of the header relative to the surface and generates a sensed position signal indicative of the sensed position variable (see at least Col. 3, Ln. 5-28; the null level is equivalent to the setpoint value; see also the arguments above); 
a header position control system that receives a position setpoint value indicative of a commanded header position and the sensed position signal and performs closed loop control of the header position actuator based on a header position error indicated by the position setpoint value and the sensed position variable (see at least Col. 3, Ln. 5-28; the null level is equivalent to the setpoint value. Additionally, the header position error is automatically obtained, and the header height signal (i.e., sensitivity value) is an automatic clearance signal (which includes height error information and cyclically resets the sensitivity of the header for the system to respond to) which is then used to automatically control the header position by sending a raise/lower signal in the opposite direction of the height error (i.e., header error)); 
a stability parameter sensor that senses a stability parameter indicative of a physical stability of the agricultural harvesting machine and generates a stability parameter signal indicative of the sensed stability parameter (see at least Fig. 3, Col. 3, Ln. 5-28, and Col. 5, Ln. ; and 
a sensitivity control system that automatically obtains the header position error and the stability parameter signal and adjusts a sensitivity value that sets a sensitivity of the header position control system in responding to the header position error, based on the header position error and the stability parameter signal, and provides a sensitivity signal, indicative of the sensitivity value, to the header position control system (see at least Fig. 3, Col. 3, Ln. 5-28,  and Col. 5, Ln. 50-Col. 6, Ln. 24; the potentiometer is a stability parameter sensor and that sensed information is used to generate a stability parameter which is then used to indicate a sensitivity level; see also the arguments above. Additionally, the header position error is automatically obtained, and the header height signal (i.e., sensitivity value) is an automatic clearance signal (which includes height error information and cyclically resets the sensitivity of the header for the system to respond to) which is then used to automatically control the header position by sending a raise/lower signal in the opposite direction of the height error (i.e., header error)), the header position control system performing the closed loop control of the header position actuator with the adjusted sensitivity value indicated by the sensitivity signal (see at least Col. 3, Ln. 5-28; the header position is controlled based on the delta error (i.e., sensitivity signal) from the null value (i.e., setpoint) ; see also the arguments above).

Regarding claim 19, Coleman discloses all of the limitations of claim 18. Additionally, Coleman discloses wherein the header position sensor comprises: 
a movement sensor configured to detect bouncing movement of the agricultural harvesting machine and to generate the stability parameter based on the detected bouncing movement (see at least Fig. 3 and Col. 5, Ln. 50-Col. 6, Ln. 24; the potentiometer is a stability 

Regarding claim 20, Coleman discloses all of the limitations of claim 19. Additionally, Coleman discloses wherein the header position sensor senses, as the position variable, a height variable indicative of a header height relative to the surface over which the agricultural harvesting machine is traveling (see at least Col. 4, Ln. 45-60; the header position indicates the header height relative to the ground (i.e., surface) which it is traveling over; see also the arguments above), wherein the header position actuator comprises a header height actuator that is actuated to control the header height relative to the surface and wherein the header position control system comprises: 
height control logic configured to perform closed loop header height control to control the header height actuator with the sensitivity value indicated by the sensitivity signal (see at least Col. 4, Ln. 45-60 and Col. 6, Ln. 59-Col. 7, Ln. 35; the header position indicates the header height relative to the ground (i.e., surface) which it is traveling over and the closed loop header height control is accomplished via actuators, the logic of which includes the delta error (i.e., sensitivity signal); see also the arguments above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663